                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICHAEL WAYNE WARREN,                     §
TDCJ No. 2247222,                         §
                                          §
             Petitioner,                  §
                                          §
V.                                        §         No. 3:21-cv-787-M-BN
                                          §
DIRECTOR, TDCJ-CID,                       §
                                          §
             Respondent.                  §

         ORDER WITHDRAWING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION AND TERMINATING MOTIONS AS MOOT

       Petitioner Michael Wayne Warren, a Texas prisoner, is currently incarcerated

for his 2019 Johnson County conviction for assault/family violence enhanced by a

prior conviction. See Dkt. No. 3 at 2-3. Proceeding pro se, he now seeks habeas relief

under 28 U.S.C. § 2254. See generally id. And Chief Judge Barbara M. G. Lynn

referred Warren’s habeas application to the undersigned United States magistrate

judge for pretrial management under 28 U.S.C. § 636(b) and a standing order of

reference.

       On May 25, 2021, the undersigned recommended that the habeas action be

dismissed without prejudice under Federal Rules of Civil Procedure 41(b) unless

Warren pays the filing fee within a reasonable time [Dkt. No. 14] (the FCR). Because

Warren has paid the filing fee, the Court WITHDRAWS the FCR and TERMINATES

AS MOOT Warren’s motions for leave to proceed in forma pauperis [Dkt. Nos. 4 &

13].

       The Court will enter a separate order regarding service of Warren’s habeas
petition.

      SO ORDERED.

      DATED: June 18, 2021


                             ________________________________________
                             DAVID L. HORAN
                             UNITED STATES MAGISTRATE JUDGE




                              -2-
